Citation Nr: 0301282	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  97-02 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for impairment of 
the right knee, currently evaluated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to 
November 1960.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Los Angeles, California, Regional Office of the Department 
of Veterans affairs (VA).  The veteran notified VA of his 
relocation to New Mexico in September 1999.  His case is 
currently under the jurisdiction of the Albuquerque, New 
Mexico Regional Office (RO).  

Finally, the Board undertook additional development on the 
above-stated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  This development has been 
completed, and the Board provided the veteran with a 
notice of the development as required by Rule of Practice 
903 by letters dated in July and October 2002.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002), (codified at 38 C.F.R. 
§ 20.903.)  The Board will now address these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained.  

2.  The veteran's traumatic arthritis of the right knee is 
productive of pain, discomfort, marked patellofemoral 
crepitus, a positive inhibition test and multiple well-
healed and nontender scars; extension is not and never has 
been limited to 30 degrees.  

3.  The veteran's postoperative residuals of a right knee 
injury are not productive of current evidence of lateral 
instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2002).  

2.  The criteria for a current rating in excess of 20 
percent for lateral instability in the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA 
as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the May 1996 and July 1999 rating 
decisions, an August 1996 statement of the case, January 
1997, July 1999, April 2000, July 2000 and June 2001 
supplemental statements of the case.  He was specifically 
told that there was no evidence showing that his traumatic 
arthritis of the right knee is productive of disability 
warranting more than a 30 percent rating or that his 
postoperative residuals of a right knee injury warrant an 
evaluation higher than 20 percent.  The RO also notified 
him by a letter dated July 2002, that he needed to submit 
evidence in support of his claim, such as treatment 
records from doctors who treated him for his right knee 
disabilities.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
a letter dated in July 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his non-VA records.  The RO also informed him that 
it would request these records.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records.  In particular, the RO also 
obtained and associated the veteran's VA medical records 
from the VA medical facilities, in Long Beach, California, 
East West Medical Group Lynwood, California and 
Albuquerque, New Mexico VA Medical Centers (VAMC), his 
Social Security Administration disability records, and his 
private medical records from S. Malekafzali, M.D. and R.C. 
Pinder, M.D.  In addition, the veteran was provided an 
opportunity to present testimony at a November 1996 RO 
hearing.  

Finally, The Board undertook additional development on the 
above-stated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  This development has been 
completed, and the Board will provide the veteran with a 
notice of the development as required by Rule of Practice 
903 by letters dated in July and October 2002.  

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  

In considering the severity of a disability it is 
essential to trace the medical history of the disability.  
38 C.F.R. §§ 4.1, 4.2.  In this case, service connection 
was established for residuals of a right knee injury, in a 
September 1961 rating decision.  Initially, the veteran 
was afforded a 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 that pertains to 
lateral instability or recurrent subluxation.  In a 
subsequent rating, dated in July 1999, the grant of 
service connection was expanded to include traumatic 
arthritis of the right knee.  As a consequence, the 
veteran was assigned a 30 percent rating for traumatic 
arthritis and a 20 percent rating for postoperative 
residuals of injury to the right knee.  These are the 
veteran's current ratings.  

Where a veteran has filed a notice of disagreement as to 
an RO decision assigning a particular disability rating, 
as in the instant case, a subsequent RO decision awarding 
a higher rating but less than maximum available benefit 
does not abrogate the pending appeal; hence, no new 
jurisdiction-conferring notice of disagreement must be 
filed as to the subsequent decision.  Ab v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The veteran provided testimony at an RO hearing conducted 
in November 1996.  At that time, he testified that his 
right knee symptoms included pain, periodic swelling, 
crepitus and limitation of motion.  At that time, he 
denied having any laxity in the right knee.  He reported 
that his pain medication provided only temporary relief 
and described the pain as being like a toothache.  He 
testified that he experienced swelling about 2 or 3 times 
a month and stated that he could only walk about 50 to 100 
yards before he began experiencing pain.  

The veteran underwent VA examination in March 1996.  At 
that time, he presented a history of injury to his right 
knee while wrestling in 1959.  He stated that his knee 
became swollen and essentially locked.  He had knee 
surgery for what he described as broken cartilage.  Later, 
he underwent surgery in which more of the cartilage was 
removed.  He reported that in 1952, he had additional 
surgery for "broken" ligament and cartilage and underwent 
an additional surgery in the early 1980s.  The physical 
examination showed that the veteran had a full range of 
motion with pain on full flexion.  There was a subtle limp 
and crepitus on flexion was noted as well.  The veteran 
reported that his walking was limited due to pain, and 
stated that he required frequent periods of rest for that.  
X-ray examination was consistent with degenerative changes 
in the right knee.  

The veteran underwent a VA examination in May 1999.  At 
that time, he complained of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, 
instability, a locking sensation, fatigue and a lack of 
endurance due to pain.  He reported that the symptoms were 
constant and excruciating.  In addition, it was noted that 
the veteran was able to ambulate with difficulty, was 
unable to drive, take out the trash, mow the lawn, garden, 
vacuum or climb stairs due to right knee pain.  

On the psychical examination accomplished in May 1999 the 
veteran was observed to have an antalgic gait favoring the 
right lower extremity.  He demonstrated difficulty getting 
on and off the examining table and changing positions due 
to right knee pain.  There was limited function in 
standing and walking due to right knee pain.  The right 
knee showed evidence of mild prepatellar swelling on the 
medial aspect.  There was no evidence of effusion or 
drainage.  There was evidence of abnormal movement, 
moderate in degree, and the veteran was noted to 
demonstrate some weakness.  There was a surgical scar 
measuring 12 centimeters on the right lateral aspect and 8 
centimeters on the right medical aspect of the knee.  
Active range of motion in the right knee was to 55 degrees 
at which point, pain was elicited.  Movement against 
gravity was to 55 degrees and movement against strong 
resistance was zero degrees.  Extension was to 15 degrees 
on the right with pain demonstrated at 15 degrees.  
Movement against gravity and movement against strong 
resistance were both 15 degrees as well.  Drawer and 
Mcmurray signs could not be tested due to limitation of 
motion and pain.  There was no incoordination 
demonstrated.  The examiner confirmed the diagnosis of 
arthritis by X-ray studies accomplished on the day of the 
examination.  In addition, the examiner noted that the 
veteran would be limited in activities of daily living 
that would require kneeling, crouching, climbing, 
prolonged walking or prolonged standing.  

The report of the April 2000 progress note shows that the 
veteran did not demonstrate any laxity in the right knee.  
Active range of motion was 15 degrees  to 80 degrees.  The 
veteran was noted to have end-stage traumatic arthritis of 
the right knee.  

A May 2000 progress note shows that the veteran reported 
that he could no longer walk more than a block.  He stated 
that he could not fully extend the knee without pain.  The 
physical examination shows that active range of motion was 
from 5 to 90 degrees.  Passive range of motion was from 
zero to 110 degrees.  

The veteran underwent an additional VA examination in 
September 2002.  At that time, he complained of constant 
pain in the right knee.  He rated the pain as a 7 on a 
scale from zero to 10.  He reported that he was precluded 
from prolonged periods sitting, standing or walking due to 
pain.  He also volunteered that he could not stand for 
more than a couple of minutes and reported that he could 
not walk more than 30 feet.  He stated that he is unable 
to bend his knee or straighten it fully.  He reported that 
he had been fitted with a brace, but did not use it.  He 
denied ever using a cane.  The veteran stated that he was 
using Vicodin three or four times a month when the pain is 
severe.  In addition, he had been advised that he would 
need a total knee replacement.  

At the September 2002 examination, the veteran was 
observed to have obvious discomfort, stiffness of the 
knees and an antalgic gait.  He was not able to walk on 
his toes or his heels.  Deep knee binds were not possible.  
The veteran did not allow the knee to be completely 
straightened out, but preferred to keep it flexed about 30 
to 45 degrees.  With gentle coaxing it was possible to 
bring it to 10 degrees of flexion.  Consequently, his 
active range of motion was 30 to 85 degrees and passive 
range of motion was 10 to 90 degrees.  The motion was 
accompanied by crepitus and marked discomfort.  There were 
multiple scars on the medial and lateral aspects of the 
knee.  None of these scars was deeply adherent or tender.  
There was marked pain in the knee with any attempt to 
perform Mcmurray maneuvers or rotation stress to the 
knees, laterally and medially.  There was no effusion or 
swelling of the synovium.  There was marked patellofemoral 
crepitus with very positive inhibition test and there were 
no specific problems noted in the popliteal fossa.  
Finally, the examiner noted that the veteran did not relax 
enough for a meaningful evaluation of the integrity of his 
knee ligaments on the right.  However, as far as could be 
determined, there was no mediolateral or anteroposterior 
instability.  It appeared that the Lachman test was 
negative as was the Drawer sign.  The pertinent diagnosis 
was traumatic arthritis of the right knee.  

Traumatic Arthritis

Arthritis due to trauma and substantiated by X-ray 
evidence will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code, unless the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

An evaluation of 30 percent for limitation of motion 
requires flexion limited to 15 degrees or extension to 20 
degrees.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261.  
This is the maximum schedular rating assigned for 
limitation of flexion.  However, a higher evaluation may 
be achieved by a demonstration of extension limited to 30 
degrees.  Such a finding would warrant a 40 percent 
rating.  

On the most recent VA examination, the veteran 
demonstrated extension to 15 degrees in May 1999 and to 5 
degrees in May 2000.  When he was examined in September 
2002, the veteran demonstrated active extension to 30 
degrees but was able to obtain 10 degrees on passive range 
of motion.  The examiner noted that the veteran did not 
allow the knee to be straightened fully and preferred to 
hold it at 30 degrees.  With respect to flexion, the 
veteran has demonstrated 80 degrees in April 2000, 90 
degrees in May 2000 and 85 degrees in September 2002.  The 
preponderance of the evidence does not show that the 
veteran's traumatic arthritis is of sufficient severity to 
warrant the next higher evaluation of 40 percent.  

Postoperative Residuals of a Right Knee Injury.

The veteran has been rated consistently under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 that 
pertain to lateral instability or recurrent subluxation.  
A 10 percent rating is warranted for right knee impairment 
characterized by recurrent subluxation or lateral 
instability that is slight in degree.  The next higher 
evaluation of 20 percent requires moderate symptoms and 
the maximum rate of 30 percent requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

No instability or subluxation has been demonstrated on the 
most recent examinations.  Consequently, the preponderance 
of the evidence does not show that the veteran current 
disability picture more nearly approximates the next 
higher evaluation of 30 percent.  

Functional Loss

Moreover, the Board notes that pain is a prominent feature 
of the veteran's disability picture.  At the November 1996 
RO hearing, the veteran described his pain as being like a 
toothache.  He reported having severe pain with motion, 
and indicated that pain medication provided only temporary 
relief.  The official VA physical examinations showed the 
presence of pain on objective evaluation.  However, the 
veteran has not demonstrated the functional loss due to 
pain or other factors that would be equivalent to a higher 
evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); more 
movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury 
of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

The clinical record shows that the veteran has 
demonstrated pain on motion,  swelling in the prepatellar 
area, abnormal movement and weakness.  However, neither 
the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened 
or abnormal movement, excess fatigability; incoordination, 
pain on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to 
a degree that would warrant the assignment of a higher 
rating.  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2000).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice 
(or more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating 
for disfigurement under 7800 with an additional 10 percent 
rating for tender and painful scars under Diagnostic Code 
7804 and a third 10 percent rating for facial muscle 
injury interfering with mastication under Diagnostic Code 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  But instead, 
each was separate and distinct in nature.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In the veteran's case, the veteran was observed to have 
postoperative scars on the most recent VA examination, 
conducted in September 2002.  However, these were not 
observed to be tender or deeply adherent.  Consequently, a 
separate rating is not sustainable for the veteran's 
postoperative scars as they are not currently symptomatic.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its 
own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance 
prejudicial to the veteran, as the question of an 
extraschedular rating is a component of the appellant's 
claim and the appellant had full opportunity to present 
the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of 
an extraschedular rating.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.

The Board finds that the schedular evaluations in this 
case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran 
has not required recent hospitalization for his service-
connected knee disabilities and is not shown to require 
the frequency of therapeutic care that would unduly 
disrupt his activities of daily living.   

At the May 1999 VA examination, the examiner noted that 
the veteran would be limited in activities of daily living 
that would require kneeling, crouching, climbing, 
prolonged walking or prolonged standing.  In addition, at 
the September 2002 VA examination, the veteran reported 
that he could not stand for more than a couple of minutes 
and reported that he could not walk more than 30 feet.  He 
stated that he was unable to bend his knee or straighten 
it fully.  He reported that he had been fitted with a 
brace, but did not use it.  In addition, he denied ever 
using a cane.  The veteran stated that he was using 
Vicodin three or four times a month when the pain is 
severe.  In addition, he had been advised that he would 
need a total knee replacement.  

Although significant impairment of the veteran's 
vocational activities could be anticipated by the service-
connected right knee disabilities, the veteran is advised 
that the current evaluations of themselves are a 
recognition of the industrial impairment currently 
demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  


ORDER

An evaluation in excess of 30 percent for traumatic 
arthritis of the right knee is denied.  

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

